Exhibit 10.1 JACOBS ENGINEERING GROUP INC. RESTRICTED STOCK UNIT AGREEMENT (Awarded Pursuant to the 1999 Outside Director Stock Plan, as Amended and Restated effective December 9, 2015) This Agreement is executed as of this day of March 20 by and between JACOBS ENGINEERING GROUP INC. (the “Company”) and (“Director”) pursuant to the Jacobs Engineering Group Inc. 1999 Outside Director Stock Plan, as amended and restated effective December 9, 2015 (the “Plan”).Unless the context clearly indicates otherwise, capitalized terms used in this Agreement, to the extent they are defined in the Plan, have the same meaning as set forth in the Plan. 1.Restricted Stock Units Pursuant to the Plan, and in consideration for services rendered to the Company or for its benefit, the Company hereby issues, as of the above date (the “Award Date”) to Director restricted stock units in accordance with the Plan (the “Restricted Stock Units”).Each Restricted Stock Unit represents the right to receive one share of Common Stock of the Company (subject to adjustment pursuant to the Plan) the terms and subject to the conditions (including the vesting conditions) set forth in this Agreement and the Plan. 2.Vesting, Distribution (a) The Restricted Stock Units shall not be vested as of the Award Date and shall be forfeitable unless and until otherwise vested pursuant to the terms of this Agreement.After the Award Date, the Restricted Stock Units will become 100% vested on the date that is six months after the Award Date (the “Vesting Date”), provided that Director remains a director of the Company continuously through such Vesting Date.Restricted Stock Units that have vested and are no longer subject to forfeiture are referred to herein as “Vested Units.”Restricted Stock Units that are not vested and remain subject to forfeiture are referred to herein as “Unvested Units.” (b) The provisions of the Plan relating to the Restricted Stock Units, including all amendments, revisions and modifications thereto as may hereafter be adopted, are hereby incorporated into this Agreement as if set forth in full herein. (c) In the event Director ceases to be a director of the Company prior to the Vesting Date for any reason, including by reason of death while in office, the Director becoming Disabled (unless the Board of Directors in its sole discretion determines that the Restricted Stock Units shall continue to vest following the death or disability of Director), resignation, disqualification or removal, Director shall, for no consideration, forfeit and surrender to the Company the Unvested Units held by Director on the date of such termination. (d) Director has no rights, partial or otherwise in the Restricted Stock Units and/or the shares of Common Stock subject thereto unless and until the Restricted Stock Units have vested pursuant to this Section 2. Jacobs Engineering Group Inc.
